               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IMEN GHARBI and HATTAB (Ben)             :   Civil No. 1:19-cv-1006-SHR
GHARBI, as Administrators of the         :
Estate of E.G., dec’d and in their own   :
right,                                   :
                                         :
      Plaintiffs,                        :
                                         :
            v.                           :
                                         :
POTACIA W. FRANCIS, M.D. and             :
UPMC PINNACLE HOSPITALS                  :
t/d/b/a UPMC PINNACLE                    :
HARRISBURG,                              :
                                         :
                                         :
         Defendants.                     :   Judge Sylvia H. Rambo

                                  ORDER
      In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that the motion to dismiss (Doc.4) filed by Defendant the United States

of America is GRANTED.        Plaintiffs’ claims against the United States are

DISMISSED WITHOUT PREJUDICE.

                                                    /s/ Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge
Date: October 3, 2019
